Title: To James Madison from William Bass, 16 March 1803
From: Bass, William
To: Madison, James


					
						Sir,
						U. State Agency Bordeaux 16 March 1803.
					
					I have the honour to enclose you a letter which was received at this office a few days ago from Mr. Cathalan at Marseilles, and to inform you that Mr. Lee who has been confined near two months with a severe illness is on the recovery.  I am Sir very respectfully your Mo. Obt. Servt.
					
						William Bass,
						Secretary of the Agency
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
